


110 HR 2737 IH: Health Care Relief Act of

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2737
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Boswell (for
			 himself and Mr. Bishop of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  previously uninsured individuals a refundable credit for health insurance costs
		  and to provide tax incentives to encourage small business health
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Relief Act of
			 2007.
		2.Refundable credit for
			 health insurance costs of previously uninsured individuals
			(a)Allowance of
			 credit
				(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable personal credits) is
			 amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
					
						36.Health insurance
				costs of previously uninsured individuals
							(a)Allowance of
				creditIn the case of a previously uninsured individual, there
				shall be allowed as a credit against the tax imposed by this subtitle for the
				taxable year an amount equal to the amount paid by the taxpayer during such
				taxable year for health insurance coverage for the taxpayer and the taxpayer’s
				spouse and dependents.
							(b)LimitationThe
				amount allowed as a credit under subsection (a) for the taxable year shall not
				exceed $1,000 ($2,000 in the case of a joint return filed by 2 previously
				uninsured individuals).
							(c)DefinitionsFor purposes of this section—
								(1)Previously
				uninsured individualThe term
				previously uninsured individual means any individual who had no
				health insurance coverage at any time during the 6-month period before the
				earliest date that such individual has health insurance coverage by reason of
				the payments taken into account under subsection (a).
								(2)Health insurance
				coverageThe term health insurance coverage has the
				meaning given to such term by section 9832(b)(1).
								(d)Special
				rules
								(1)Coordination
				with other benefitsThe amount which would (but for this
				paragraph) be taken into account by the taxpayer under sections 35, 162(l),
				213, 220, or 223 for the taxable year shall be reduced by the credit allowed by
				this section to the taxpayer for such year.
								(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year
				begins.
								.
				(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , 36, after 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following:
					
						
							Sec. 36. Health insurance costs of
				previously uninsured individuals.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Credit for health
			 insurance expenses of small businesses
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following:
				
					45O.Small business
				health insurance expenses
						(a)General
				ruleFor purposes of section 38, in the case of a small employer,
				the health insurance credit determined under this section for the taxable year
				is an amount equal to 35 percent of the expenses paid by the taxpayer during
				the taxable year for health insurance coverage for such year provided under a
				new health plan for employees of such employer.
						(b)Limitations
							(1)Per employee
				dollar limitationThe amount of expenses taken into account under
				subsection (a) with respect to any employee for any taxable year shall not
				exceed—
								(A)$800 in the case
				of self-only coverage, and
								(B)$2,000 in the case
				of family coverage.
								In the
				case of an employee who is covered by a new health plan of the employer for
				only a portion of such taxable year, the limitation under the preceding
				sentence shall be an amount which bears the same ratio to such limitation
				(determined without regard to this sentence) as such portion bears to the
				entire taxable year.(2)Period of
				coverageExpenses may be taken into account under subsection (a)
				only with respect to coverage for the 4-year period beginning on the date the
				employer establishes a new health plan.
							(3)Employer must
				bear 65 percent of costExpenses may be taken into account under
				subsection (a) only if at least 65 percent of the cost of the coverage (without
				regard to this section) is borne by the employer.
							(c)DefinitionsFor
				purposes of this section—
							(1)Health insurance
				coverageThe term health insurance coverage has the
				meaning given such term by section 9832(b)(1).
							(2)New health
				plan
								(A)In
				generalThe term new health plan means any
				arrangement of the employer which provides health insurance coverage to
				employees if—
									(i)such employer (and
				any predecessor employer) did not establish or maintain such arrangement (or
				any similar arrangement) at any time during the 2 taxable years ending prior to
				the taxable year in which the credit under this section is first allowed,
				and
									(ii)such arrangement
				provides health insurance coverage to at least 70 percent of the qualified
				employees of such employer.
									(B)Qualified
				employeeThe term qualified employee means any
				employee of an employer and shall include a leased employee within the meaning
				of section 414(n).
								(3)Small
				employerThe term small employer has the meaning
				given to such term by section 4980D(d)(2); except that—
								(A)only qualified
				employees shall be taken into account, and
								(B)such section shall
				be applied by substituting 100 employees for 50
				employees.
								(d)Special
				rules
							(1)Certain rules
				made applicableFor purposes of this section, rules similar to
				the rules of section 52 shall apply.
							(2)Amounts paid
				under salary reduction arrangementsNo amount paid or incurred
				pursuant to a salary reduction arrangement shall be taken into account under
				subsection (a).
							(3)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, each dollar amount contained in subsection (b) shall
				be increased by an amount equal to—
								(A)such dollar amount,
				multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B)
				thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $50.(e)TerminationThis
				section shall not apply to expenses paid or incurred by an employer with
				respect to any arrangement established on or after January 1,
				2014.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code
			 (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following:
				
					(32)in the case of a
				small employer (as defined in section 45O(c)(3)), the health insurance credit
				determined under section
				45O(a).
					.
			(c)Denial of double
			 benefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(e)Credit for small
				business health insurance expenses
						(1)In
				generalNo deduction shall be allowed for that portion of the
				expenses (otherwise allowable as a deduction) taken into account in determining
				the credit under section 45O for the taxable year which is equal to the amount
				of the credit determined for such taxable year under section 45O(a).
						(2)Controlled
				groupsPersons treated as a single employer under subsection (a)
				or (b) of section 52 shall be treated as 1 person for purposes of this
				section.
						.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following:
				
					
						Sec. 45O. Small business health insurance
				expenses.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2007, for
			 arrangements established after the date of the enactment of this Act.
			
